                            UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

PHILIP GIBSON (#456583)
                                                                        CIVIL ACTION
VERSUS
                                                                        16-354-SDD-RLB
JAMES M. LEBLANC

                                           RULING

          The Court has carefully considered the Motion, 1 the record , the law applicable to

this action, and the Report and Recommendation2 of United States Magistrate Judge

Richard L. Bourgeois, Jr. dated July 16, 2019, to which an objection 3 was filed and also

reviewed.

          The Court hereby approves the Report and Recommendation of the Magistrate

Judge and adopts it as the Court's opinion herein.

          ACCORDINGLY, the Defendants' Motion for Summary Judgmenf.4 is hereby

GRANTED, and this matter is dismissed with prejudice.

          Baton Rouge, Louisiana the&      day of July, 2019.




                                                                    ~~
                                              SHELLY D.$ CK, CHIEF DISTRICT JUDGE
                                              MIDDLE DfsTRICT OF LOUISIANA




1 Rec.   Doc. 188.
2 Rec.   Doc. 199.
3 Rec.   Doc. 202.
4
  Rec.   Doc. 188.
